IN THE SUPREME COURT OF THE STATE OF NEVADA


                      ERIC MATHEWS,                                         No. 68285
                      Appellant,
                      vs.
                      NEVADA DEPARTMENT OF PUBLIC
                      SAFETY DIVISION OF PAROLE AND
                                                                                     FILED
                      PROBATION,                                                     MAY 1 1 2016
                      Respondent.

                                                 ORDER OF AFFIRMANCE
                                  This is an appeal from a district court order denying a petition
                      for a writ of mandamus challenging the denial of an application to change
                      probation discharge status. Eighth Judicial District Court, Clark County;
                      Ronald J. Israel, Judge.
                                  In 2014, appellant Eric Mathews submitted to respondent, the
                      Nevada Department of Public Safety Division of Parole and Probation, an
                      application seeking a recommendation that his parole discharge status be
                      changed from dishonorable to honorable under SB 282 (2005). The
                      Division denied the request, explaining that Mathews had received a
                      dishonorable discharge because he tested positive for controlled
                      substances and then failed to complete an inpatient treatment program,
                      which disqualified him from consideration. Mathews subsequently filed a
                      petition for a writ of mandamus with the district court, which the court
                      denied after determining that SB 282's change of discharge status law,
                      printed in the 2005 Statutes of Nevada, Chapter 476, Section 16, had
                      expired in 2008, and that the law did not apply to persons given a
                      dishonorable discharge for failing a drug test. Mathews has appealed.
                                  Having reviewed the parties' briefs, we conclude that the
                      district court did not abuse its discretion in denying extraordinary relief.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    ve
                                                                                 6-1'186
                  '
                 State, Dep't of Pub. Safety v. Coley,   132 Nev., Adv. Op. 13,       P.3d

                       (2016) (explaining that this court, while reviewing statutory
                 interpretation issues• de novo, otherwise reviews orders denying
                 mandamus relief for abuse of discretion). This court recently held, in
                 State, Department of Public Safety v. Coley, that because the law expired,
                 the Division did not have authority to accept SB 282 applications or any
                 discretion in reviewing any such applications received.            Id. at .

                 Moreover, we held, the Division does not act arbitrarily or capriciously in
                 denying petitions from applicants with dishonorable discharges based on
                 factors other than the nonpayment of fees, as the law "was not created as
                 a mechanism to allow individuals to avoid court-imposed probation
                 obligations, other than restitution or payment of fees."           Id. at .

                 Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.


                                                                              44;            J.
                                                               Hardesty



                                                               Saitta


                                                                                             J.




                 cc:    Hon. Ronald J. Israel, District Judge
                        Gentile, Cristalli, Miller, Armeni & Savarese, PLLC
                        Attorney General/Las Vegas
                        Attorney General/Carson City
                        Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                                                                                  aillialttit&a r‘;